internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom it a 2-plr-110527-98 date date index number number release date in re legend state client foundation law firm financial_institution rule dear this is in response to your request for rulings concerning the interest on lawyer trust account iolta program of state this ruling_request was submitted on behalf of the foundation client law firm and the financial_institution the relevant facts are summarized below plr-110527-98 lawyers in state who are retained to render legal services must place in trust accounts funds received in the ordinary course of their business that belong to clients in many cases these advances are too small in amount or are on deposit for too short a time to permit as a practical matter deposit of the funds in separate_accounts for each client or deposit in a commingled account with interest allocated to each client as a consequence the longstanding practice of attorneys in state is to deposit these small or short-term advances in commingled non-interest-bearing trust accounts the supreme court of state has amended rule which governs the safekeeping of client property by lawyers by authorizing attorneys to commingle the nominal or short-term funds of clients in interest-bearing iolta trust accounts instead of non- interest-bearing trust accounts generally attorneys are required to establish iolta trust accounts unless they elect out of the iolta program or under certain circumstances provided in rule interest earned on iolta trust accounts is paid to the foundation which uses these amounts to fund legal services for the poor and to provide other public programs specifically approved by the supreme court of state an iolta trust account may be established only with authorized financial institutions such as the financial_institution participating lawyers and law firms must direct the financial_institution to remit all interest or dividends net of reasonable service charges or fees at least quarterly to the foundation any reasonable service charge that exceeds the interest earned on an iolta account during a reporting_period must be waived by the financial_institution or alternatively such excess charge is to be billed to the foundation the iolta trust account must include all client funds that are nominal in amount or are to be held for a short_period of time no client may individually elect whether to participate in the program the funds must be subject_to withdrawal upon request and without delay and without risk to principal by reason of such withdrawal the iolta program specifically bars clients and lawyers or law firms from receiving the benefit of any interest earned on the commingled client funds in the iolta accounts it provides that no earnings from an iolta account will be made available to a lawyer or law firm and that such earnings must be remitted by the financial_institution to the foundation furthermore clients cannot compel attorneys to invest the nominal or short-term client funds on the clients’ behalf it is represented that the purposes of the iolta program of state are exclusively charitable and educational exempt purposes and do not serve any substantial non- exempt_purpose such as the promotion protection or enhancement of the legal profession and that the foundation is an organization described in sec_501 of the internal_revenue_code and exempt from federal_income_tax under sec_501 plr-110527-98 the financial_institution and law firm will participate in the iolta program of state you have requested a ruling that interest earned on client’s nominal or short term funds deposited in law firm’s iolta trust account at the financial_institution and paid to the foundation is not includible in the income of client or law firm in addition you have requested a ruling that neither law firm nor the financial_institution is required to report interest_paid on an iolta trust account on form_1099 sec_61 and sec_1_61-7 of the income_tax regulations provide that unless excluded by law gross_income means all income from whatever source derived including interest in commissioner v glenshaw glass co 348_us_429 1955_1_cb_207 the supreme court of the united_states defined income to include all accessions to wealth that are clearly realized and over which taxpayers have complete dominion revrul_81_209 1981_2_cb_16 deals with the income_tax consequences to the clients in a state iolta program similar to the iolta program of state the long- standing practice of attorneys in the state had been to deposit clients' nominal and short-term advances in a lawyer's trust account which was non-interest-bearing the state supreme court found that for practical reasons interest could not be made available to the clients on advances that were nominal and held for short duration however the court concluded that such funds could be productive of income for charitable purposes the court established a program whereby an attorney could elect to commingle the nominal and short-term advances of all clients in an interest-bearing trust account instead of a non-interest-bearing account interest earned on these trust accounts was paid over to the bar foundation of the state a nonprofit charitable_organization as described in sec_501 the rights of the clients with respect to these advances were not changed by the program the program barred clients from receiving the benefit of any interest earned on the advances deposited in an iolta trust account further clients could not compel the attorney to invest the advances for the clients' benefit and had no voice in their lawyer's decision to participate in the program the program authorized but did not require lawyers to place nominal and short-term funds into iolta trust accounts no client could elect or veto participation revrul_81_209 holds that under the facts of the arrangement interest earned on clients' nominal and short-term advances and paid over to the foundation is not includible in the gross incomes of the clients revrul_81_209 was amplified by revrul_87_2 1987_1_cb_18 which considers another lawyer trust account arrangement the supreme court of the state issued an order establishing a lawyer trust account fund fund and promulgated rules for its operation the order required that client funds received by lawyers be deposited into interest-bearing accounts if the client funds were of nominal amount and were to be held by the lawyer for only a short_period then the client funds were required to be deposited into a pooled account containing similar funds received from plr-110527-98 other clients the interest on which was payable to the fund interest_paid over to the fund from the pooled accounts was invested and disbursed by the fund for public purposes as determined by the fund which was an integral part of the state the program barred clients from receiving the benefit of any interest earned on these pooled accounts fiduciary rules prohibited lawyers from receiving interest on client trust funds revrul_87_2 holds that because neither the clients nor the lawyers have control_over or right to interest on pooled accounts paid over to the fund the interest_paid over to the fund is not taxable to either the clients or lawyers here under the iolta program of state law firm does not have control_over or right to interest on the iolta trust account paid over to the foundation rule requires law firm to segregate client’s funds from its own funds and specifically bars law firm from receiving the benefit of any interest earned on the iolta trust account similarly client does not have control_over or right to interest on the iolta trust account paid over to the foundation client cannot elect or veto participation the financial_institution must pay all interest earned on an iolta trust account net of any service charges to the foundation sec_6049 provides that every person payor who makes payments of interest as defined in sec_6049 aggregating dollar_figure or more to any other person payee during a calendar_year must make an information_return setting forth the aggregate amount of such payments and the name and address of the payee form 1099-int statement for recipients of interest_income is required with respect to such payments generally such returns must be filed on magnetic media under sec_6011 sec_6049 provides that every person required to make a return under subsection a shall furnish the payee a written_statement payee_statement showing the aggregate amount of such payments and the name and address of the person required to make such return a payee_statement is a paper statement of the information reported on a form_1099 1in phillips v washington legal foundation ___ u s ___ 118_sct_1925 the supreme court of the united_states held that interest earned on client funds held in iolta accounts is the private property of the client for purposes of the takings clause u s const amend v however the court left for consideration on remand the question whether iolta funds have been taken by the state as well as the amount of just compensation if any due to the clients thus the court did not hold that the client had any control_over or right to interest on the iolta trust account plr-110527-98 for purposes of sec_6049 the term_interest does not refer to all sums paid for_the_use_of money instead sec_6049 defines the types of interest reportable under that section for example the term_interest includes interest on deposits with persons carrying on the banking business but does not include these same payments if the payee is an exempt recipient except to the extent otherwise provided in regulations pursuant to sec_6049 and sec_1_6049-4 generally a payment of interest to an organization_exempt_from_taxation under sec_501 is not subject_to information reporting however sec_1_6049-4 as in effect before date provides that a person who withholds tax under sec_3451 is required to make an information_return regardless of whether the payee is an exempt recipient but sec_3451 which required mandatory withholding on payments of interest was repealed by the interest and dividend tax compliance act of 1983_2_cb_352 in its place an expanded backup withholding provision was added by congress backup withholding is required under sec_3406 under this section a payor must deduct and withhold a tax equal to percent of any reportable interest payment if the payee fails to furnish a taxpayer_identification_number tin in the manner required the service notifies the payor that the tin furnished by the payee is incorrect the service notifies the payor that there has been a notified_payee_underreporting or the payee fails to certify that the payee is not subject_to backup withholding to be subject_to backup withholding a payment must be reportable_payment as that term is defined in sec_3406 a reportable interest payment includes any interest payment required to be shown on an information_return under sec_6049 some payees are exempt from backup withholding sec_3406 exempts any organization described in sec_6049 relating to any organization_exempt_from_taxation under sec_501 however backup withholding may be imposed due to a payor error or the failure of an exempt recipient to provide an exemption_certificate if required an exempt payee may furnish an exemption_certificate to the payor to avoid possible erroneous backup withholding a form_w-9 request for taxpayer_identification_number and certification may be used for this purpose under q a of sec_35a of the temporary employment_tax regulations a payor may require an exempt recipient to furnish a form_w-9 or substitute form and may treat an exempt recipient who fails to furnish this certificate as a person who is not exempt in addition if the form_w-9 submitted by a payee to certify its exempt status does not contain a tin q a of sec_35a requires a payor to impose backup withholding q a of sec_35a provides that a payor is required to make an information_return whenever the payor imposes backup withholding regardless of the amount of the payment if tax is withheld under sec_3406 an information_return must be plr-110527-98 made unless the amount is refunded by the payor see q a and of sec_35a and revproc_84_80 1984_2_cb_758 based on the foregoing the following rulings are provided interest earned on client's funds deposited in law firm's iolta trust account and paid to the foundation is not includible in the income of client or law firm generally under sec_6049 the financial_institution is not required to report interest_paid to the foundation on an information_return because the foundation is an organization exempt from tax under sec_501 and is thus an exempt recipient however if backup withholding is imposed and not refunded the financial_institution must file a form 1099-int on magnetic media with the service and must furnish a payee_statement to the foundation law firm is not required to report the interest_paid to the foundation because it is not the payor under sec_6049 a copy of this letter must be attached to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers who requested it and it is based expressly on the unique facts represented by the taxpayers regarding the operation of the iolta program of state the taxpayers may not continue to rely on this ruling if at some future date state modifies the iolta program sec_6110 provides that this ruling may not be used or cited as precedent sincerely assistant chief_counsel income_tax accounting by robert a berkovsky chief branch plr-110527-98
